Title: To Thomas Jefferson from Joseph Fenwick, 15 July 1791
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 15 July 1791. Enclosing entry and clearance of American vessels there for period 1 Jan. to 30 June. Return for cargoes laden there as particular as the nature of customhouse clearances and “the general disposition of the Shippers to conceal their expeditions” permit.—The Consular Convention has never been promulgated, hence consuls dependent on captains and consignees for information desired, which makes exercise of their functions “rather an act of courtesy than right.” Short informs him that ministers promise to publish it without delay, having theretofore been prevented by “the multitude of business.” This has prevented his establishing agents in neighboring ports and giving account of American produce received at Bayonne, Charente, Rochefort, the islands of Oleron, and Ré.
In April he sent TJ the act levying general import duties. American whalebone, after the arrêt of 29 Dec. 1787, pays 6₶-13s-4d. per cwt., other foreign bone 15₶ per cwt. on the gross weight. All articles pay on gross weight save tobacco, which is accorded tare of 12% as are a few fine articles. Marseilles has lately become a free port. Bayonne and Dunkirk retain their freedom, but it is probably to be desired they be put on same footing as others, since tobacco trade shows their disadvantage to national revenue and to commerce in general. “Tobacco is pored in there from all quarters, and sold not higher than in other ports where it is manufactured and introduced illicitly … without paying duty, to the injury of the fair trader and manufacturer.”—If some measure not speedily taken to put carrying of tobacco on more equal footing, American navigation will soon lose “all proportion of the freights” for French consumption. The lesser duty on that in French vessels, though they may navigate at greater expense, gives such a decided advantage that Americans cannot compete. Also, the law denying French papers to any foreign built ships “will totally preclude any masque of their colours.” Several ships sent from different ports for tobacco have already had a great influence on price and sale, none buying save for immediate use in anticipation of a price nearly equal to the difference in duty favoring French bottoms. Sale is now very dull and slow throughout France at 25 to 40 per cwt.
The new Constitution is nearly finished, with internal peace and no danger of foreign attack apprehended, though there are some fears from the English armament and threats from French refugees and parts of German empire.  Assignats lose from 8 to 20%, varying with the sum in different parts: at Bordeaux they lose 4 to 15%. Exchange is 20 to 23% under par. Yet labor, living, and merchandise not affected by exchange have not increased in cost.
He has received TJ’s of 13 May and notes “with infinate pleasure…the unparalled prosperity of our Country.” He hopes it may long enjoy the happiness and prosperity that “Nature, the wisdom of its Rulers, and the prudence of its Citizens have lay’d the foundation for.”
